1 U.S. 47 (1780)
1 Dall. 47
RESPUBLICA
versus
POWELL.
Supreme Court of United States.

THE COURT said, that this was clearly an injury to the public; and the fraud the more easily to be perpetrated, since it was the custom to take the barrels of bread at the marked weight, without weighing them again. The public indeed, could not by common prudence prevent the fraud, as the Defendant was himself the officer of the public pro hac vice. They were therefore of opinion, that the offence was indictable.